Title: To Benjamin Franklin from Richard Bache, 9 September 1783
From: Bache, Richard
To: Franklin, Benjamin


          
            Dear & Hond: Sir
            Philadelphia Sept. 9th. 1783.
          
          I did myself this pleasure yesterday; and late last Evening, the Washington packet
            brought us your acceptable favor of the 27th. July, with several pleasing inclosures
            from Benny, whom you had with you at Passy, a circumstance, he seems much to be
            delighted with—
          Mr. Vaughan, (your old Friend) and his family arrived here yesterday, they have taken up lodgings with us ’till they
            can be better accommodated; they send their respectfull Compliments— As this Vessel is
            just pushing off, I have only time to say—that the Apples, Nuts &c. shall be sent
            you this fall via Havre, if such an opportunity should present— I have got your Library
              home; the Types you sold to the
            Lancaster Man are paid for, those sold to Virginia are yet unpaid, and indeed I am at a
            loss what to demand for them, as they were sent away without being weighed on account of
            the hurry & confusion we were in at that time, you can probably recollect what they
            cost you, & let me know what you suppose their real value at the time they were
            spared to the State, a Bill from under your own hand, would I am certain, obtain a
            speedier payment, than any thing I could exhibit.
          Sally is so occupied with her new friends that she has not time to write, nor have I time to add more than with Love to
            Temple & Ben I remain ever Dear sir Your affectionate Son
          
            Rich: Bache
            I sent the News papers Yesterday Via L’Orient
          
          
          Addressed: His Excellency / Dr. Benjamin
            Franklin / Minister Plenipoy. from the United / States of No: America at / Passy—
        